DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the reference to application 16/420,989 at page 1, lines 9-13 should be updated to include the application’s patent number (US 11,181,208).  
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities: “sources of vibration sources” should be changed to “sources of vibration” in line 1 to avoid redundancy.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the wording of “at least 3X to 5X” in line 1 is confusing. Is the amplitude “at least 3X” or is it “3X to 5X”? The term “at least” is contradictory to a range having an upper limit. For purposes of examination, the examiner interprets “at least 3X to 5X” to mean “3X to 5X”.
Claim 3 recites the limitation “the date” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claims 4-9 are rejected for depending from a rejected claim.
Regarding claim 11, it is unclear whether “a series of impulses” in line 1 are the same as or different than, and in addition to, “a series of impulses” in claim 1 because of the double positive recitation of “a series of impulses”. For purposes of examination, the examiner interprets “a series of impulses” to mean “the series of impulses”. Claim 12 is rejected for depending from a rejected claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,181,208. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the instant application are broader than claims 1-11 of US 11,181,208. Said another way, claim 1 of US 11,181,208 includes all of the limitations of claim 1 of the instant application.
Allowable Subject Matter
Claims 1, 10 and 13-15 would be allowable if the double patenting rejection were overcome.
Claims 2-9, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if the double patenting rejection were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art, individually or in combination, discloses or teaches a method for detecting a pipeline pig traveling within a pipeline comprising detecting a series of impulses having an amplitude above that of a baseline pipeline frequency, the series of impulses being in an axial direction of the pipeline and caused by changes in momentum of the pipeline pig as it continually accelerates and decelerates between adjacent sources of pipeline vibration.
Brown (US 5,549,000) discloses a method for detecting a pipeline pig (e.g. 12) traveling within a pipeline (e.g. 10, claim 3) comprising detecting a series of impulses having an amplitude above that of a baseline pipeline frequency, the series of impulses being in an axial direction of the pipeline and caused by changes in momentum of the pipeline pig as the pig accelerates and decelerates (e.g. claim 3) but the changes in momentum are not between adjacent sources of pipeline vibration. There is no teaching to detect a series of impulses caused by the pig as it continually accelerates and decelerates between adjacent sources of pipeline vibration.
Hill (US 2011/0139538) discloses a method for detecting a pipeline pig (e.g. 208) traveling within a pipeline (e.g. 206, claim 21) comprising detecting a series of impulses having an amplitude above that of a baseline pipeline frequency, the series of impulses being in an axial direction of the pipeline and caused by changes in momentum of the pipeline pig as it accelerates and decelerates (e.g. paragraphs 0014 and 0077) but the impulses are caused by adjacent sources of vibration (e.g. paragraph 0035) and therefore cannot be between adjacent sources of pipeline vibration. There is no teaching to detect a series of impulses caused by the pig as it continually accelerates and decelerates between adjacent sources of pipeline vibration.
Russell (US 2004/0261547) discloses a method for detecting a pipeline pig traveling within a pipeline (e.g. claim 1) comprising detecting a series of impulses having an amplitude above that of a baseline pipeline frequency, the series of impulses being in an axial direction of the pipeline and caused by changes in momentum of the pipeline pig as it accelerates and decelerates (e.g. paragraph 0039) but the acceleration and deceleration is not disclosed as continuous or between adjacent sources of pipeline vibration. There is no teaching to detect a series of impulses caused by the pig as it continually accelerates and decelerates between adjacent sources of pipeline vibration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/BENJAMIN F FIORELLO/                                                                                                                            Primary Examiner, Art Unit 3678                                                                            

/S.N.L./Examiner, Art Unit 3678